UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA,
V. CASE NO. 8:99-CR-56-T-17
ANTHONY LEON CARROLL.

ORDER

This cause is before the Court on:

Dkt. 100 Motion for Early Termination of Supervision
Dkt.102 Response
Defendant Anthony Leon Carroll, pro se, moves for early termination of

supervised release pursuant to 18 U.S.C. Sec. 3583(e).

The Government has filed a response which indicates that the
supervising officer does not object to early termination, in light of the fact that
Defendant Carroll has not tested positive for illicit substances since later 2018,
and Defendant Carroll has received all the services and support that the
U.S. Probation Office can provide. However, based on Defendant Carroll's
count of conviction, 21 U.S.C. Sec. 841(b)(1)(A), which imposes a mandatory
5-year term of supervised release, the Government must oppose Defendant

Carroll's request for early termination of supervision.

The Court has reviewed the record, noting Defendant Carroll’s criminal

history, and that Defendant Carroll was sentenced as a career offender.

The Court notes that Defendant Carroll has completed more than one
year of supervised release. Defendant Carroll’s supervision is scheduled to terminate’
on November 9, 2020.

Pursuant to 18 U.S.C. Sec. 3583(e)(1), | have considered the factors
set forth on 18 U.S.C. Secs. 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4),
(a)(5), and (a)(6), and determine that early termination of the 60-month term

of supervised release is not warranted, and is not in the interest of justice.
Accordingly, it is

ORDERED that pro se Defendant Anthony Leon Carroll's Motion for
Early Termination of Supervision (Dkt. 100) is denied.

DONE and ORDERED in Chambers in Tampa, Florida on thin

day of December, 2019.

 

Copies to:

All parties and counsel of record

Pro Se Defendant:

Anthony Leon Carroll
7127 Fairview Park Dr., Lot #13
Tampa, FL 33619
